As the facts are understood, both the libelant and the libelee were domiciled within this State on the date of the filing of the libel and at the time the alleged acts of cruelty occurred. That being so, the court has jurisdiction of the parties and of the cause for divorce. P. L., c. 287, ss. 4, 5; Hanson v. Hanson, 78 N.H. 560.
The power of the court to grant divorces is entirely statutory (Shatney v. Shatney, 76 N.H. 391, 392; Parsons v. Parsons, 9 N.H. 309, 317), and we are not aware of any legislative enactment which provides that divorce proceedings cannot be instituted within a year from the date of the marriage.
Case discharged.